Appellants purchased of appellee four sections of school land in Howard County, Texas, for which they made a cash payment of $2,500. Before this sale was made appellee owed them several hundred dollars, which indebtedness, according to his version, was extinguished by the sale, but according to the version of appellants, remained unsatisfied, and this suit was brought to recover the amount claimed to be due.
The case was one of conflicting evidence, and the verdict in appellee's favor therefore establishes his contention.
There was no error in allowing appellee to introduce in evidence the application for continuance made by the appellants through their attorney, since it contained an admission which contradicted the testimony of each of them on the trial. (Houston, E.  W. T. R. R. Co. v. Dewalt, 96 Tex. 121, 70 S.W. Rep., 531, and cases there cited.
The charge of the court is criticised, but we are unable to see how it could have been misleading, since it submitted in plain language the controverted issues of fact raised by the pleadings and evidence.
The verdict is also complained of, but was warranted by the testimony of appellee. That we have no power to set aside a verdict clearly supported by the testimony of a credible witness because of a conflict between his testimony and that of other witnesses, is too well settled to admit of discussion.
The judgment is therefore affirmed.
Affirmed.
Writ of error refused. *Page 500